                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION

AZZ, INC. and                      )
THE CALVERT COMPANY, INC.,         )
                                   )
            Plaintiffs,            )
                                   )
     v.                            )                             CV 119-052
                                   )
SOUTHERN NUCLEAR OPERATING         )
COMPANY, INC.; GEORGIA POWER       )
COMPANY; OGLETHORPE POWER          )
CORPORATION; MUNICIPAL             )
ELECTRIC AUTHORITY OF GEORGIA;     )
THE CITY OF DALTON, GEORGIA, and   )
WECTEC GLOBAL PROJECT              )
SERVICES, INC., n/k/a STONE &      )
WEBSTER, INC.,                     )
                                   )
            Defendants.            )
                               _________

                                         ORDER
                                         _________

       United States District Judge Vernon S. Broderick transferred this case from the
United States District Court for the Southern District of New York, and the Clerk of Court
opened the case in this District on April 1, 2019. (See doc. nos. 17, 18.) The deadline for the
parties to confer as provided in Federal Rule of Civil Procedure 26(f) and then submit a joint
26(f) Report as set forth in the Court’s prior Order has passed. (See doc. no. 22.) However,
no Rule 26(f) Report has been filed. Accordingly, the Court ORDERS the parties to conduct
a conference within fourteen days of the date of this Order and to file a joint 26(f) Report
within seven days of the conference. The Court DIRECTS the CLERK to attach the
standard “RULE 26(f) REPORT” to this Order.
       SO ORDERED this 10th day of May, 2019, at Augusta, Georgia.
